AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


JPMORGAN CHASE BANK, N.A.,
                                                        DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02198-RFB-NJK
SFR INVESTMENTS POOL 1, LLC, et
al.

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered on the cross-claims against Ryan Cardella and Stephanie Norton in favor of SFR
Investments Pool 1, LLC. The Court declares that neither Ryan Cardella nor Stephanie Norton hold any
interest, right, or title to the property as a result of the foreclosure sale.




         7/30/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
